Citation Nr: 0803171	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-13 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to January 
1958. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

In an August 2004 rating decision, service connection was 
granted for bilateral hearing loss effective October 31, 
2003; a noncompensable (zero percent) disability rating was 
assigned.  The veteran perfected an appeal as to the rating 
assigned by the RO for bilateral hearing loss.

In May 2005, the veteran requested a hearing at the RO before 
a Decision Review Officer.  In April 2006, the veteran 
withdrew that hearing request.  In October 2006, the veteran 
requested a hearing at the RO before a Veterans Law Judge.  
In April 2007, the veteran withdrew that hearing request.  
Therefore, no further development as to a hearing is 
necessary.

Issue not on appeal

In the August 2004 rating decision, service connection was 
granted for tinnitus effective October 31, 2003; a 10 percent 
disability rating was assigned.  The veteran did not express 
disagreement with the assigned rating or effective date.  
This issue has been resolved.




FINDINGS OF FACT

1.  A May 2006 VA audiological examination shows an average 
pure tone threshold of 63 decibels in the right ear, with 
speech recognition ability of 88 percent, and average pure 
tone threshold of 54 decibels in the left ear, with speech 
recognition ability of 92 percent.

2.  A June 2004 VA audiological examination shows an average 
pure tone threshold of 51 decibels in the right ear, with 
speech recognition ability of 100 percent, and average pure 
tone threshold of 44 decibels in the left ear, with speech 
recognition ability of 100 percent.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
the currently assigned zero percent (noncompensable) rating 
for the veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.85, 4.86, 
4.87, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
bilateral hearing loss.  In the interest of clarity, the 
Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in July 
2005, March 2006, and June 2006, which were specifically 
intended to address the requirements of the VCAA.  [A 
previous VCAA letter had been sent to the veteran in January 
2004; however, that letter addressed his then-pending service 
connection claim for bilateral hearing loss.]  The March 2006 
VCAA letter informed the veteran of the evidence necessary to 
establish entitlement to an increased rating.  This was 
amplified in the June 2006 letter.  Accordingly, the veteran 
was informed of the information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.

As for the evidence to be provided by the veteran, in the 
July 2005 and June 2006 VCAA letters, the RO asked the 
veteran to identify relevant evidence.  The RO also enclosed 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
medical providers that treated him for his claimed disability 
with those letters.  In the March 2006 letter, the RO told 
the veteran that he could identify or submit additional 
evidence regarding his level of disability.

Moreover, in the June 2006 VCAA letter, the veteran was 
informed that VA would provide a medical examination if VA 
decides it is necessary to make a decision on his claim.  [VA 
examinations were conducted in June 2004 and May 2006.]

In the June 2006 VCAA letter, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

the March 2006 VCAA letter informed the veteran as follows: 
"If you have any information or evidence that you have not 
previously told us about or given to us, and that information 
concerns the level of your disability . . ., please tell us 
or give us that evidence now."  See the March 2006 VCAA 
letter, page 2.  In the June 2006 VCAA letter, the RO 
specifically told the veteran to send any evidence in his 
possession that pertains to his claim.  These requests are 
open ended.  The VCAA letters thus complied with the "give 
us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO in August 2004, 
prior to the VCAA letters.  

Crucially, the veteran's claims were readjudicated following 
the issuance of the VCAA letters, and after that the veteran 
was allowed the opportunity to present evidence and argument 
in response.  Specifically, the claims were readjudicated in 
the supplemental statements of the case (SSOC's) dated in 
2007.  Therefore, the essential fairness of the adjudication 
was not affected.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran and his representative have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice which was given with regard to the four 
elements of 38 U.S.C.A. § 5103 as to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to this 
claim because service connection has already been granted for 
the service-connected disability on appeal.  As explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to current level 
of disability, element (4), and effective date, element (5), 
in the March and June 2006 VCAA letters.

As for the timing of the notice of the fourth and fifth 
elements in Dingess/Hartman, the Board again notes that the 
veteran was allowed the opportunity to present evidence and 
argument in response to the VCAA letters.  Therefore, the 
essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to the fourth and 
fifth elements in Dingess/Hartman.  See Sanders, supra.  The 
veteran and his representative have pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice as to the fourth and fifth elements in 
Dingess/Hartman.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes VA 
medical records and reports of June 2004 and May 2006 VA 
examinations, which will be described below.

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

However, in a January 2008 informal hearing presentation, the 
representative cited Francisco v. Brown, 7 Vet. App. 55 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern] 
for the proposition that a new examination is warranted.  In 
other words, the representative argued that the May 2006 VA 
examination did not reflect the present level of disability.  
The Board has considered this contention.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Here, the veteran has not even made contentions to the effect 
that that his hearing loss has become worse.  An April 2007 
VA treatment record reflects that the veteran reported no 
noticeable change over the past year.  The evidence, in 
particular the April 2007 VA treatment record, does not 
suggest that the veteran's hearing loss has deteriorated.  In 
fact, the April 2007 VA treatment record shows that his 
hearing loss had slightly improved with no substantial 
difference since the May 2006 VA examination.    

The Board does not believe that the medical evidence of 
record in this case is too old to adequately evaluate the 
veteran.  See Palczewski v. Nicholson, 21 Vet. App. 174 
(2007) [another VA examination is not warranted based on the 
mere passage of time].  There appears to be ample medical 
evidence already of record; none of this evidence even hints 
at a decrease in the veteran's hearing acuity.  There has 
been submitted no competent medical evidence by or on behalf 
of the veteran which suggest that his hearing has become 
worse in the relatively brief period of time since the last 
evaluation.  See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's duty to assist is not a license for a "fishing 
expedition"].  

Because there is already of record competent medical evidence 
which addresses the veteran's disability picture, there is no 
reasonable basis for ordering another examination of the 
veteran.  A remand under such circumstances would be a 
useless expenditure of scare VA medical and adjudicative 
resources, and would perpetuate "the hamster-wheel 
reputation of veterans law".  See Coburn v. Nicholson, 19 
Vet. App. 427, 434 (2006) (Lance, J., dissenting).  
Therefore, another VA examination is not warranted.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a skilled 
representative, who has presented written argument on his 
behalf.  As noted in the Introduction section of this 
decision, he withdrew his requests for hearings before a 
Decision Review Officer and a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).


Specific schedular criteria - bilateral hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2007).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2006).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2007).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2007).



Analysis

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85 
(2007).  He essentially contends that his hearing loss 
disability has severely compromised the quality of his life.  

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The May 2006 VA audiological examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
70
70
63
LEFT
50
45
55
65
54

Puretone threshold averages were 63 and 54 decibels in the 
right and left ears, respectively.  Speech discrimination 
scores at that time were 88 percent in the right ear and 92 
percent in the left ear.  This examination report yielded a 
numerical designation of III in the right ear (58 to 65 
percent average puretone decibel hearing loss, with between 
84 and 90 percent speech discrimination) and a numerical 
designation of I for the left ear (50 to 57 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.



The June 2004 VA audiological examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
60
65
51
LEFT
40
35
45
55
44

Puretone threshold averages were 51 and 44 decibels in the 
right and left ears, respectively.  Speech discrimination 
scores at that time were 100 percent bilaterally.  This 
examination report yielded a numerical designation of I in 
the right ear (50 to 57 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination) and a numerical designation of I for the left 
ear (42 to 49 percent average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2007) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70 dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  The 
veteran also does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in either ear.  Therefore, the rating under 38 C.F.R. § 4.85 
is the correct rating under the regulations for this veteran.  

In short, the medical evidence does not support a compensable 
evaluation for the veteran's bilateral hearing loss under any 
pertinent criteria.  

The Board has considered VA audiological evaluations of 
record dated in October 2003, December 2003, December 2004, 
July 2005, and April 2007.  Some parts of the reports cannot 
be interpreted by the Board.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995).  Moreover, some of the reports 
do not contain specific results of audiometric testing in 
various frequencies.  The VA reports do for the most part 
contain speech recognition scores, however.  Consideration of 
those speech discrimination scores, which reveal at worse 92 
percent in the right ear and 96 percent in the left ear, and 
consideration of the puretone threshold averages found on the 
May 2006 VA audiological examination (63 decibels in the 
right ear and 54 decibels in the left ear) and the June 2004 
VA audiological examination (52 decibels in the right ear and 
44 decibels in the left ear) yielded a numerical designation 
of II in the right ear (58 to 65 average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination) and a numerical designation of I for the left 
ear (50 to 57 average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

The Board has no reason to doubt that the veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  As for the level of 
hearing loss, as explained above this must be determined by 
appropriate studies, and in this case the studies performed 
indicate a noncompensable level of hearing loss.

Moreover, the record on appeal demonstrates that the veteran 
is also service connected for tinnitus, and a 10 percent 
rating as been assigned for that disability.  The veteran is 
not competent to distinguish between problems caused by the 
hearing loss and those caused by the tinnitus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, all of the objective medical evidence of record 
indicates that a noncompensable disability rating has been 
correctly assigned by the RO.
The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected bilateral hearing loss has not changed 
appreciably since the veteran filed his claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, October 31, 2003.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the May 2005  
Statement of the Case (SOC) and the September 2006 SSOC, and 
appears to have considered the regulation in the veteran's 
case.  Accordingly, the Board will address the possibility of 
the assignment of an extraschedular rating for the increased 
disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
bilateral hearing loss.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
evidence shows that the veteran had a career in the railroad 
industry.  There is no indication that he missed any work 
because of his bilateral hearing loss, and there is nothing 
in the current evidence of record to indicate that bilateral 
hearing loss would now cause any unusual employment 
impairment.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) disability rating for his 
service-connected bilateral hearing loss.  The claim is 
therefore denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


